Citation Nr: 0516509	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-10 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1965.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).  

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final August 1986 Board decision denied service 
connection for a left knee disability on the basis that there 
was no medical nexus between the current left knee pathology 
and the veteran's knee complaints during service.  

2.  The evidence received since the August 1986 Board 
decision consisting of a VA physician's statement to the 
effect that "actual disability can be related to injury 
during service" bears directly and substantially upon the 
specific matters under consideration, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1986 Board decision that denied the veteran's 
claim for service connection for a left knee disorder is 
final.  38 U.S.C. § 4004 (1982); 38 C.F.R. § 19.104 (1986); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  Evidence received since the August 1986 Board decision 
that denied service connection for a left knee disorder is 
new and material, and the appellant's claim for that benefit 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of whether new and 
material evidence has been received to reopen the veteran's 
claim for entitlement to service connection for a left knee 
disorder, it is the Board's conclusion that the new law does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran in reopening his claim of entitlement to service 
connection for a left knee disorder, and the decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

An August 1986 Board decision denied the veteran's claim for 
service connection for a left knee disorder.  That decision 
is final.  38 U.S.C. § 4004 (1982); 38 C.F.R. § 19.104 
(1986); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2004).  The basis for the Board's previous denial 
was that there was no medical evidence of a nexus between the 
current left knee pathology and the veteran's knee complaints 
during service.

Since the August 1986 Board decision is final, the veteran's 
current claim of service connection for left knee disorder 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2004).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim of entitlement to service 
connection was filed prior to that date, in April 2001. 
Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The August 1986 Board decision determined that while the 
veteran had episodes of left knee pain during service, and he 
had been diagnosed with chondromalacia in 1985, the record 
did not include competent evidence of a nexus between 
inservice findings and the post-service left knee pathology.  
Thus, in this case, to be new and material the evidence would 
need to demonstrate medical evidence of such a nexus.

The evidence received since the August 1986 Board decision 
includes a September 2002 statement from a VA physician to 
the effect that the veteran's "actual disability can be 
related to injury during service."  This medical evidence 
was not previously of record, and it bears directly and 
substantially upon the specific matters under consideration.  
It is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).  Accordingly, the appellant's claim for service 
connection for a left knee disorder is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a left knee disorder is reopened.


REMAND

While the evidence is sufficient to reopen the veteran's 
claim for service connection for a left knee disorder, it is 
not clear on what basis the VA physician's statement as to 
causation was made.  Thus, a VA orthopedist should review the 
claims folder and examine the veteran to determine the nature 
and etiology of any current left knee pathology.

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  This law eliminated the 
concept of a well- grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The Board notes that the VCAA letter sent to the veteran in 
June 2001 predated the Quartuccio decision, and the veteran 
has not been notified of the evidence he needed to supply and 
what VA would do in order to assist him with his claim under 
Quartuccio, supra.  The RO should inform the veteran by 
letter of the evidence necessary to substantiate his reopened 
claim for entitlement to service connection for a left knee 
disorder.

Accordingly, the case must be remanded for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied. 
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for entitlement to service 
connection for a left knee disorder:

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The RO should schedule the veteran 
for an examination by a VA physician to 
determine the nature and extent of all 
current left knee pathology.  All 
necessary tests should be conducted and 
the examiner should review the results of 
the testing prior to completion of the 
report.  All left knee pathology and 
symptomatology should be noted.  The 
examiner should review the claims folder, 
including this REMAND, the service 
medical records, VA examinations 
conducted in September 1967, October 
2002, and August 2003, and the VA 
physician's statement dated in September 
2002.

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed left knee disability 
is related to the left knee complaints 
noted during the veteran's active 
military service.  The report of 
examination should include a complete 
rationale for the conclusions reached.

3.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for a left knee disorder (on 
the merits).  If the benefit sought is 
not granted the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


